DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/29/2022 have been considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rode et al. (US 20200346408 A1).
Regarding claims 1-3 and 8, Rode teaches “a build material dispensing device [which] may include a material spreader to spread an amount of build material along a build platform, and at least one hopper for dispensing the build material” (which reads upon “an additive manufacturing apparatus, the apparatus comprising a powder distribution unit movable across a build table for applying a layer of powder material thereon”, as recited in the instant claims; abstract).  Rode teaches that “the build material dispensing device may include a material spreader to spread an amount of build material along a build platform, and at least one hopper for dispensing the build material” (which reads upon “a powder distribution unit movable across a build table for applying a layer of powder material thereon”, as recited in the instant claim; paragraph [0020]).  Rode teaches that “the at least one hopper may also include a second hopper for dispensing the build material” (which reads upon “wherein the powder distribution unit comprises a first powder distributor and a second powder distributor”, as recited in the instant claim; paragraph [0021]).  Rode teaches that “the build material dispensing device may also include a carriage” (paragraph [0022]).  Rode teaches that “the carriage may be moveably coupled to the material spreader and the at least one hopper to move the material spreader and the at least one hopper laterally across the build platform” (which reads upon “essentially in parallel with each other and extending in a first direction”, as recited in the instant claim; paragraph [0022]).  Rode teaches that “the build material dispensing device (100) may be used within an additive manufacturing system [which] may use any process to form an object by depositing layers of material to create the object” (which reads upon “for additive manufacturing of three dimensional objects by selectively solidifying a powder material layer by layer”, as recited in the instant claim; paragraph [0030]).  Rode teaches that “these layer deposition processes may include a powder bed and fusing agent and fusing energy based 3D printing process, selective laser melting (SLM), direct metal laser sintering (DMLS), selective laser sintering (SLS), fused deposition modeling (FDM), stereolithography (SLA), and laminated object manufacturing (LOM), among others” (which reads upon “a solidification device for selectively solidifying the applied powder layer at positions corresponding to a cross section of an object to be manufactured”, as recited in the instant claim; paragraph [0030]).  Rode teaches that “the build platform (202) may move between 60 and approximately 100 micrometers (μm) in the downward direction between sequential layers of deposited build material” (which reads upon “wherein the build table is configured to be lowered”, as recited in instant claim 8; paragraph [0034]).  Rode teaches that “the build material dispensing device (100) including the material spreader (120) and the at least one hopper (140) may be movably coupled to a carriage (201) to move the build material dispensing device (100) in the X-direction indicated by arrow (190) [and] the build material dispensing device (100) may make a plurality of passes over the build platform (202) dispensing and spreading build material (150) across the build platform (202), and the carriage (201) may be used to move the build material dispensing device (100) in either direction as indicated by arrow (190) as it may be instructed” (which reads upon “the first powder distributor and the second powder distributor are adjustably spaced apart in a second direction transversely to the first direction, the second direction being essentially in parallel with a direction of movement of the powder distribution unit over the build table”, as recited in the instant claim; paragraph [0035]).  Rode teaches that “the hoppers (140) and the material spreader (120) may be coupled to separate carriages (201) [and] the hoppers (140) may dispense volumes of build material (150) at different locations on the build platform (202) for spreading by the material spreader (120)” (paragraph [0080]).  Rode teaches that “the hoppers (140) in this example may move independently of the material spreader (120), and dose build material (150) at any location and at any time that allows for the most effective use of the build material (150) by the material spreader (120)” (which reads upon “wherein the first powder distributor is configured to be movable across the build table independently of the second powder distributor”, as recited in instant claim 2; paragraph [0080]).  Rode teaches that “the speed at which the rotary doser is rotated may be varied, or changed, to modify the rate at which build material is dispensed from the hopper” (which reads upon “wherein: the first powder distributor is configured to move across the build table with a first speed; and the second powder distributor is configured to move across the build table with a second speed”, as recited in instant claim 3; paragraph [0065]).  Rode teaches that “the object data (322) stored in the storage device (321) may be obtained from an external source such as, for example, a computer-aided design (CAD) system that provides a CAD model of the 3D object defined by the object data (322)” (paragraph [0044]).  Rode teaches that “the build layer process (323) may be any data stored in the data storage device (321) that defines the process the controller (320) follows in instructing the material spreader (120), the hoppers (140), energy emitting device (160), the agent dispenser (180), and the build platform (202) and the build platform base (203) to produce the 3D object over a number of build material (150) and agent layers” (which reads upon “a control unit configured to repeat the steps of applying and selectively solidifying until the object is completed”, as recited in the instant claim; paragraph [0044]).  
Regarding claim 4, Rode teaches the apparatus of claim 1 as stated above.  Rode teaches that the build material dispensing device enables single pass multi-height spreading of the build material which improves the uniformity of the density of the layers of build material spread along the build platform (paragraph [0082]).  
Regarding claim 5, Rode teaches the apparatus of claim 1 as stated above.  Each powder distributor inherently has a shape.  
Regarding claims 6-7 and 9, Rode teaches the apparatus of claim 1 as stated above.  Regarding limitations recited in claims 6-7 and 9, which are directed to a manner of operating disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP §§ 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733